Name: Commission Regulation (EC) No 1260/2004 of 8 July 2004 amending Regulation (EC) No 838/2004 on transitional measures for imports of bananas into the Community by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade policy;  plant product;  European construction
 Date Published: nan

 9.7.2004 EN Official Journal of the European Union L 239/16 COMMISSION REGULATION (EC) No 1260/2004 of 8 July 2004 amending Regulation (EC) No 838/2004 on transitional measures for imports of bananas into the Community by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first subparagraph of Article 41 thereof, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), Whereas: (1) Commission Regulation (EC) No 896/2001 (2) laid down detailed rules for applying Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community. (2) Commission Regulation (EC) No 838/2004 (3) adopted the transitional measures needed to facilitate the transition from the arrangements in force in the new Member States prior to accession to the import arrangements in force under the common organisation of the markets in the banana sector. In order to ensure market supply, in particular in the new Member States, that Regulation fixed an additional quantity on a transitional basis over and above the quotas opened for imports of products originating in all third countries by Article 18(1) of Regulation (EEC) No 404/93 on the same terms as regards tariffs, for the period from 1 May to 31 December 2004. (3) On a transitional basis, to allow the issue of import licences for a first instalment at the beginning of May 2004, Regulation (EC) No 838/2004 adopted the rules for the fixing of a provisional reference quantity for traditional operators and a provisional allocation for non-traditional operators. The purpose of this fixing was to allow the competent national authorities to make checks and verify the supporting documents submitted by operators, to correct declarations made under Articles 4 and 5 of Regulation (EC) No 414/2004 (4) or national provisions with the same objective adopted by the new Member States and to rectify, where necessary, the notifications referred to in Article 7(3) of that Regulation or provided for in national provisions to that end adopted by the new Member States in good time before the next instalment of the additional quantity was opened. (4) Once these controls have been carried out by the Member States in cooperation with the Commission, and on the basis of consolidated data notifications, provision should be made for the competent national authorities to fix, for the period from 1 May to 31 December 2004, the specific reference quantity for traditional operators or the specific allocation for non-traditional operators, as the case may be. In view of the difficulties encountered by traditional operators in obtaining copies of the required proof of release for free circulation in the country of destination, provision should be made for this specific reference quantity to be established on the basis of the supporting documents and documents provided for in Article 6(2) and (4) of Regulation (EC) No 414/2004, as amended by Regulation (EC) No 689/2004. (5) With a view to managing the additional quantity fixed in Article 3 of Regulation (EC) No 838/2004, the coefficients to be applied to the overall quantities notified by the Member States should be fixed, on the one hand, and provision should be made, on the other, for the adjustment coefficient to be applied by the competent authorities to the individual quantity for each operator to be fixed for the period from 1 May to 31 December 2004. (6) The quantity available for the issue of licences with a view to importing bananas into the new Member States in a second instalment from July 2004 should be fixed, and the rules for the submission of applications and for the issue of licences should be adopted. (7) The procedures for the management of the additional quantity for the last quarter of 2004 must be laid down. (8) Regulation (EC) No 838/2004 should therefore be amended accordingly. This Regulation must enter into force on the day of its publication in order to allow import licences to be issued in July 2004. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 838/2004 is hereby amended as follows: 1. Articles 5, 6, 7 and 8 shall be replaced by the following: Article 5 Quantity available for the second period for the issue of licences in July 2004 A quantity of 105 000 tonnes shall be available for the second period for the issue of licences in July 2004 with a view to the importation of bananas into the new Member States. 87 150 tonnes of that quantity shall be available to traditional operators and 17 850 tonnes to non-traditional operators. Article 6 Specific reference quantity for traditional operators for the period from 1 May to 31 December 2004 1. The competent authority of the Member State of registration shall give each traditional operator who carried out the minimum quantity of primary imports of bananas with a view to their sale in one or more of the new Member States during one of the years in the reference period 2000, 2001 or 2002 a specific reference quantity for the period from 1 May to 31 December 2004 based on the average of primary imports which that operator carried out during the above three-year period. This reference quantity shall be established on the basis of the supporting documents referred to in Article 6(2) and the first subparagraph of Article 6(4) of Regulation (EC) No 414/2004. This specific reference quantity shall be obtained by multiplying the annual average of primary imports referred to in the previous subparagraph by a coefficient of 0.667. 2. In the light of the Member States notifications and the quantity fixed in Article 3, the Commission shall, if necessary, set an adjustment coefficient to be applied to the specific reference quantity of each traditional operator. 3. The competent authorities shall inform each operator of its specific reference quantity, as adjusted where necessary by the adjustment coefficient referred to in paragraph 2, no later than the second working day following publication of the regulation fixing that coefficient. Article 7 Specific allocation to non-traditional operators for the period from 1 May to 31 December 2004 1. The competent authorities shall establish a specific allocation for each non-traditional operator registered with them, for the period from 1 May to 31 December 2004. In the light of the Member States notifications and the quantity fixed in Article 3, the Commission shall, if necessary, set an adjustment coefficient to be applied to the application for a specific allocation made by each non-traditional operator. 2. The competent authorities shall inform each non-traditional operator of its allocation no later than the second working day following publication of the regulation fixing that coefficient. Article 8 Submission of licence applications and issue of licences 1. Operators shall submit their import licence applications to the competent authorities of the Member State in which they are registered. 2. Import licences, hereinafter referred to as accession licences , shall be issued only for the release for free circulation in a new Member State. 3. Licence applications shall bear the words: accession licence , traditional operator  or non-traditional operator , as the case may be, and Regulation (EC) No 838/2004. Licence only valid in a new Member State . These entries shall be entered in Box 20 of the licence. 2. The following Articles are inserted: Article 8a Submission of licence applications and issue of licences in July 2004 for the second period 1. For the second period, licence applications shall be submitted no later than the sixth working day following publication of this Regulation. To be accepted, the licence applications submitted by a single operator may not total a quantity greater than: (a) 35 % of the specific reference quantity notified in accordance with Article 6(3), in the case of traditional operators; (b) 35 % of the specific allocation notified in accordance with Article 7(2), in the case of non-traditional operators. The competent national authorities shall issue import licences immediately. 2. Import licences issued under this Article shall be valid from the day of issue and shall expire on 7 October 2004. Article 8b Submission of licence applications and issue of licences in September 2004 for the third period 1. For the third period for the issue of licences in September 2004, applications for licences shall be submitted in accordance with Article 15 of Regulation (EC) No 896/2001. 2. To be accepted, import licence applications for the additional quantity, (a) submitted by a traditional operator may not relate to a quantity exceeding the difference between the reference quantity established pursuant to Article 6(3) and the sum of the quantities covered by import licences issued for the first two periods respectively in May and July; (b) submitted by a non-traditional operator may not relate to a quantity exceeding the difference between the allocation notified pursuant to Article 7(2) and the sum of the quantities covered by import licences issued for the first two periods respectively in May and July. 3. The licences referred to in this Article shall be issued in accordance with Article 18 of Regulation (EC) No 896/2001. Article 2 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. Regulation last amended by the 2003 Act of Accession. (2) OJ L 126, 8.5.2001, p. 6. Regulation last amended by Regulation (EC) No 838/2004 (OJ L 127, 29.4.2004, p. 52). (3) OJ L 127, 29.4.2004, p. 52. (4) OJ L 68, 6.3.2004, p. 6. Regulation amended by Regulation (EC) No 689/2004 (OJ L 106, 15.4.2004, p. 17).